 
 
II 
Calendar No. 1016 
110th CONGRESS 2d Session 
H. R. 1737 
IN THE SENATE OF THE UNITED STATES 
 
May 8, 2007 
 Received; read twice and referred to the Committee on Energy and Natural Resources 
 
 
September 16, 2008 
Reported by Mr. Bingaman, without amendment 
 
AN ACT 
To amend the Reclamation Wastewater and Groundwater Study and Facilities Act to authorize the Secretary of the Interior to participate in the design, planning, and construction of permanent facilities for the GREAT project to reclaim, reuse, and treat impaired waters in the area of Oxnard, California. 
 
 
1.Short titleThis Act may be cited as the City of Oxnard Water Recycling and Desalination Act of 2007. 
2.Oxnard, California, water reclamation, reuse, and treatment project 
(a)In generalThe Reclamation Wastewater and Groundwater Study and Facilities Act (title XVI of Public Law 102–575; 43 U.S.C. 390h et seq.) is amended by adding at the end the following: 
 
__.Oxnard, California, water reclamation, reuse, and treatment project 
(a)AuthorizationThe Secretary, in cooperation with the City of Oxnard, California, may participate in the design, planning, and construction of Phase I permanent facilities for the GREAT project to reclaim, reuse, and treat impaired water in the area of Oxnard, California. 
(b)Cost shareThe Federal share of the costs of the project described in subsection (a) shall not exceed 25 percent of the total cost. 
(c)LimitationThe Secretary shall not provide funds for the following: 
(1)The operations and maintenance of the project described in subsection (a). 
(2)The construction, operations, and maintenance of the visitor’s center related to the project described in subsection (a). 
(d)Sunset of authorityThe authority of the Secretary to carry out any provisions of this section shall terminate 10 years after the date of the enactment of this section. . 
(b)Clerical amendmentThe table of sections in section 2 of the Reclamation Projects Authorization and Adjustment Act of 1992 is amended by inserting after the last item the following: 
 
 
Sec. __. Oxnard, California, water reclamation, reuse, and treatment project.  . 
 

September 16, 2008
Reported without amendment
